Citation Nr: 9919764	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-37 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension and 
arteriosclerotic heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945 and from February 1946 to December 1967.  
Combat service is not claimed by the veteran or indicated by 
the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in July 1997, when 
it was remanded for government medical records, made at a 
military facility after the veteran retired.  The records 
center told the RO that there were no additional records 
available.  The veteran was informed and he was able to 
obtain some records.  It appears that all available 
government records have been obtained.  

The July 1997 included the issue of entitlement to an 
increased (compensable) rating for the post operative 
residuals of a right inguinal hernia repair.  In a statement 
dated in July 1998, the veteran wrote that since he did not 
initiate the claim and there were no records from Doctor 
Gibbons, he suggested that the issue be dropped from the 
case.  This is clearly a written withdrawal of the issue by 
the veteran and his request will be honored.  38 C.F.R. 
§ 20.204(b) (1998).  


REMAND

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

If the veteran meets the threshold requirement of submitting 
evidence of a well grounded claim, VA will have a duty to 
assist him with any further development indicated.  There is 
no duty to assist the veteran if the claim is not well 
grounded.  After a well grounded claim is fully developed, 
the evidence is evaluated on the merits.  If the positive 
evidence outweighs the negative evidence, the claim will be 
granted.  If the positive and negative evidence are in 
approximate balance, the veteran will be given the benefit of 
the doubt and the claim will be granted.  38 U.S.C.A. § 5107 
(West 1991).  

In this case, there was an elevated blood pressure reading in 
service and there is a current diagnosis of hypertension.  
The veteran contends that the current disability is related 
to the abnormal findings in service.  However, as a lay 
witness, he does not have the training or experience to 
provide competent evidence on the medical question of 
etiology.  The opinion of a competent medical professional is 
required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The RO denied the claim on the basis that hypertension was 
not shown in service or within the first year after the 
veteran left active service.  See Statement of the Case, 
dated in October 1995, Supplemental Statements of the Case, 
dated in August 1996, July 1998 and May 1999.  

The Board has reviewed the record and does not find any 
thing, the rating decision, the statement of the case, the 
supplemental statements of the case, or any other 
correspondence which informed the veteran that to complete 
his claim, he had to submit competent evidence from a medical 
professional of a nexus or connection between the abnormality 
in service and the current disability.  The RO failed to 
comply with its duty to notify the claimant of the evidence 
necessary to complete his application for benefits.  38 
U.S.C. §5103(a) (West 1991).  Thus, while the Board regrets 
the delay attendant to another remand, due process requires 
that the case be returned to the RO before the Board can 
consider whether the claim is well grounded, or consider the 
case on the merits.  

The case is REMANDED to the RO for the following:  

1.  The RO must notify the veteran that a 
well grounded claim requires evidence from 
a physician or other medical professional, 
with the training and expertise to render 
a competent opinion on the medical 
question, as to whether it is as likely as 
not that the abnormality in service is 
etiologically related to the current 
disability.  

2.  The veteran must be afforded an 
adequate time for a response.  38 C.F.R. 
§ 3.158 (1998).  

3.  The RO should determine if the veteran 
has met the threshold requirement to 
submitted evidence of a well grounded 
claim, including competent evidence of a 
nexus or connection between a current 
disability and disease or injury during 
service.  38 U.S.C.A. § 5107 (West 1991).  
If a well grounded claim is submitted, any 
appropriate development should be 
accomplished.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

